Order entered May 17, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00426-CV

                            IN RE AARON WADE SMITH, Relator

                  Original Proceeding from the 397th Judicial District Court
                                   Grayson County, Texas
                                Trial Court Cause No. 060321

                                              ORDER
                           Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus. We ORDER the trial court to issue a written ruling on relator’s

“Habeas Corpus / District Court” motion within thirty (30) days of the date of this order. We

further ORDER the trial court to file with this Court, within the time for compliance with the

Court’s opinion and order of this date, a certified copy of its order evidencing such compliance.

Should the trial court fail to comply with this order, the writ will issue.


                                                        /s/    KEN MOLBERG
                                                               JUSTICE